Response to Amendment
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
In the After Final response of 6/24/2022, Applicant canceled claims 22-23.  Therefore claims 1-12 and 14-21 are pending.

Response to Arguments
Applicant’s arguments, see Remarks, filed 6/24/2022, with respect to the After Final Amendment of 6/24/2022 have been fully considered and are persuasive.  The rejection of 4/25/2022 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 and 14-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  while Deville, the closest prior art of record discloses a second transceiver, located external of the interior diameter of the tubing of the upper completion (Deville, Fig. 1, Repeater 38 ) and configured to communicate with the first transceiver (Deville, Fig. 1 Repeater 34) via a first non-fluid medium (Deville, Fig. 1, Interface 64); Deville does not disclose that the second transceiver is located within the wellbore. Thus, neither Deville, Ross nor the prior art of record disclose the claim 1 limitation “wherein the second transceiver is located within the wellbore and the communication system further comprises a surface communicator located at the wellbore and configured to communicate with the second transceiver via a second non-fluid medium”, nor the claim 12 limitation, “wherein the second transceiver is located within the wellbore and the surface communicator is located at the wellbore; and communicating the encoded data between the surface communicator and a well system controller”
Claims 2-11 and 14-21 depend from claims 1 and 12 respectively and are therefore also allowed.










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROLD B MURPHY whose telephone number is (571)270-1564.  The examiner can normally be reached on M-T, Th-F 10am-7pm, W 1pm-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEROLD B MURPHY/Examiner, Art Unit 2687          
                                                                                                                                                                                              /CURTIS A KUNTZ/SPE AU 2687, Art Unit 2687